 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11    FRANK LEPIANE, et al.,                    Case No.: 18cv2659-LAB (MDD)
12                              Plaintiffs,
                                                ORDER OF DISMISSAL
13    v.
14    UTZ QUALITY FOODS, LLC,
15                            Defendant.
16
17         The joint motion to dismiss this action (Docket no. 21) is GRANTED.
18   Pursuant to Fed. R. Civ. P. 41(a), claims by the named Plaintiffs are DISMISSED
19   WITH PREJUDICE and putative class claims are DISMISSED WITHOUT
20   PREJUDICE.
21
22         IT IS SO ORDERED.
23   Dated: May 10, 2019
24
25                                            Hon. Larry Alan Burns
                                              Chief United States District Judge
26
27
28

                                               1
                                                                         18cv2659-LAB (MDD)
